20-22845-rdd         Doc 16       Filed 08/21/20 Entered 08/21/20 10:15:47          Main Document
                                               Pg 1 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                          Chapter 11

        232 SEIGEL ACQUISITION LLC                                     Case no. 20-22845

                                    Debtor.
----------------------------------------------------------x

         ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF
    CLAIM AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

                 Upon the application of the above-captioned Debtor and Debtor in Possession (the

"Debtor"), for an order, pursuant to Federal Rule of Bankruptcy Procedure ("Bankruptcy Rule")

3003(c)(3), fixing a deadline (the "Bar Date") and establishing procedures for filing proofs of

claim and approving the form and manner of service thereof, and it appearing that the relief

requested is in the best interests of the Debtor, its estate, and creditors and that adequate notice

has been given and that no further notice is necessary; and after due deliberation and good and

sufficient cause appearing therefor, it is hereby

                 ORDERED, that except as otherwise provided herein, all persons and entities,

(including, without limitation, individuals, partnerships, corporations, joint ventures, trusts and

governmental units) that assert a claim, as defined in § 101(5) of the Bankruptcy Code, against

the Debtor which arose on or prior to the filing of the Chapter 11 petitions on July 14, 2020 (the

"Filing Date"), shall file a proof of such claim in writing so that it is received on or before

SEPTEMBER 28, 2020 at 5:00 p.m. Eastern Time; and it is further

                 ORDERED, that notwithstanding any other provision hereof, proofs of claim

filed by governmental units must be filed on or before January 11, 2021 at 5:00 p.m. Eastern

Time (the date that is more than 180 days after the date of the order for relief); and it is further
20-22845-rdd      Doc 16       Filed 08/21/20 Entered 08/21/20 10:15:47          Main Document
                                            Pg 2 of 13




               ORDERED, that the following procedures for the filing of proofs of claim shall

apply:

               (a) Proofs of claim must conform substantially to Official Bankruptcy Form No.

10;

               (b) Attorneys (with full access accounts) and employees of institutional creditors

(with limited access accounts) should file proofs of claim electronically on the Court's Case

Management/Electronic Case File ("CM/ECF") system. Those without accounts to the CM/ECF

system must file their proofs of claim by mailing or delivering the original proof of claim by

hand to the United States Bankruptcy Court, Southern District of New York, 300 Quarropas

Street, White Plains, NY 10601−5008;

               (c) Proofs of claim will be deemed filed only when received by the Clerk of the

Bankruptcy Court on or before the Bar Date;

               (d) Proofs of claim must (i) be signed; (ii) include supporting documentation (if

voluminous, attach a summary) or an explanation as to why documentation is not available; (iii)

be in the English language; and (iv) be denominated in United States currency; and it is further

               ORDERED, that the following persons or entities need not file a proof of claim

on or prior to the Bar Date:

                (a) Any person or entity that has already filed a proof of claim against the Debtor

with the Clerk of the Bankruptcy Court for the Southern District of New York in a form

substantially similar to Official Bankruptcy Form No. 10;


                                                2
20-22845-rdd       Doc 16      Filed 08/21/20 Entered 08/21/20 10:15:47            Main Document
                                            Pg 3 of 13




                (b) Any person or entity whose claim is listed on the Schedules filed by the

Debtor, provided that (i) the claim is not scheduled as "disputed," "contingent" or "unliquidated";

and (ii) the claimant does not disagree with the amount, nature and priority of the claim as set

forth in the Schedules;

                (c) Any holder of a claim that heretofore has been allowed by order of this Court;

                (d) Any person or entity whose claim has been paid in full by the Debtor;

                (e) Any holder of a claim for which different specific deadlines have previously

been fixed by this Court;

                (f) Any holder of a claim allowable under § 503(b) and §507(a)(2) of the

Bankruptcy Code as an expense of administration; and it is further


                ORDERED, Claims under section 503(b)(9) must be filed by the deadlines set

forth in this Order, and it is further;

                ORDERED, that any person or entity that holds a claim that arises from the

rejection of an executory contract or unexpired lease, as to which the order authorizing such

rejection is dated on or before the date of entry of this Order, must file a proof of claim based on

such rejection on or before the Bar Date, and any person or entity that holds a claim that arises

from the rejection of an executory contract or unexpired lease, as to which an order authorizing

such rejection is dated after the date of entry of this Order, must file a proof of claim on or before

such date as the Court may fix in the applicable order authorizing such rejection; and it is further




                                                  3
20-22845-rdd       Doc 16      Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                            Pg 4 of 13




                ORDERED, that holders of equity security interests in the Debtor need not file

proofs of interest with respect to the ownership of such equity interests, provided, however, that

if any such holder asserts a claim against the Debtor (including a claim relating to an equity

interest or the purchase or sale of such equity interest), a proof of such claim must be filed on or

prior to the Bar Date pursuant to the procedures set forth in this Order; and it is further

                ORDERED, that if the Debtor amends or supplements the Schedules subsequent

to the date hereof, the Debtor shall give notice of any amendment or supplement to the holders of

claims affected thereby, and such holders shall be afforded 30 days from the date of such notice

to file proofs of claim in respect of their claims or be barred from doing so, and shall be given

notice of such deadline; and it is further

                ORDERED, that nothing in this Order shall prejudice the right of the Debtor or

any other party in interest to dispute or assert offsets or defenses to any claim reflected in the

Schedules; and it is further

                ORDERED, that pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims

that fail to comply with this Order by timely filing a proof of claim in appropriate form shall not

be treated as a creditor with respect to such claim for the purposes of voting and distribution; and

it is further

                ORDERED, that a copy of the notice substantially in the form annexed hereto is

approved and shall be deemed adequate and sufficient if served by first-class mail at least 35

days prior to the Bar Date on:



                                                  4
20-22845-rdd       Doc 16     Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                           Pg 5 of 13




                (a) the United States trustee;

                (b) counsel to each official committee;

                (c) all persons or entities that have requested notice of the proceedings in the

chapter 11 case;

                (d) all persons or entities that have filed claims;

                (e) all creditors and other known holders of claims as of the date of this Order,

including all persons or entities listed in the Schedules as holding claims;

                (f) all parties to executory contracts and unexpired leases of the Debtor;

                (g) all parties to litigation with the Debtor;

                (h) the Internal Revenue Service for the district in which the case is pending and,

if required by Bankruptcy Rule 2002(j), the Securities and Exchange Commission and any other

required governmental units (a list of such agencies is available from the Office of the Clerk of

the Court); and

                (i) such additional persons and entities as deemed appropriate by the Debtor; and

it is further

                ORDERED, that any person or entity who desires to rely on the Schedules will

have the responsibility for determining that the claim is accurately listed in the Schedules; and it

is further




                                                   5
20-22845-rdd       Doc 16    Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                          Pg 6 of 13




                ORDERED, that the Debtor is authorized and empowered to take such steps and

perform such acts as may be necessary to implement and effectuate the terms of this Order; and

it is further

                ORDERED, that entry of this Order is without prejudice to the right of the

Debtor to seek a further order of this Court fixing a date by which holders of claims or interests

not subject to the Bar Date established herein must file such proofs of claim or interest or be

barred from doing so.

Dated: New York, New York
       August 20, 2020


                                              /s/Robert D. Drain
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 6
20-22845-rdd         Doc 16       Filed 08/21/20 Entered 08/21/20 10:15:47          Main Document
                                               Pg 7 of 13



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                          Chapter 11

        232 SEIGEL ACQUISITION LLC                                             Case no. 20-22845

                                    Debtor.
----------------------------------------------------------x

     NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF CLAIM ON OR
                      BEFORE SEPTEMBER 28, 2020

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST 232 SEIGEL
ACQUISITION LLC:

        The United States Bankruptcy Court for the Southern District of New York has entered

an Order establishing SEPTEMBER 28, 2020 (the "Bar Date") as the last date for each person

or entity (including individuals, partnerships, corporations, joint ventures, and trusts) to file a

proof of claim against 232 SEIGEL ACQUISITION LLC (the "Debtor").

        The Bar Date and the procedures set forth below for filing proofs of claim apply to all

claims against the Debtor that arose prior to July 14, 2020, the date on which the Debtor

commenced a case under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"),

except for claims listed in Section 4 below that are specifically excluded from the Bar Date filing

requirement. Governmental units may have until January 11, 2021, to file proofs of claim.

I.      WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a Chapter 11 plan filed by the Debtor or to

share in distributions from the Debtor's bankruptcy estate if you have a claim, that arose prior to

July 14, 2020 (the "Filing Date"), and it is not one of the types of claims described in Section 4

below. Claims based on acts or omissions of the Debtor that occurred before the Filing Date
20-22845-rdd      Doc 16     Filed 08/21/20 Entered 08/21/20 10:15:47            Main Document
                                          Pg 8 of 13




must be filed on or prior to the Bar Date, even if such claims are not now fixed, liquidated or

certain or did not mature or become fixed, liquidated or certain before the Filing Date.

       Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word

"claim" means: (a) a right to payment, whether or not such right is reduced to judgment,

liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal,

equitable, secured, or unsecured; or (b) a right to an equitable remedy for breach of performance

if such breach gives rise to a right to payment, whether or not such right to an equitable remedy

is reduced to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or

unsecured.

2.     WHAT TO FILE

       Your filed proof of claim must conform substantially to Official Form No. 4I 0, a case-

specific proof of claim form accompanies this Notice. Additional proof of claim forms may be

obtained at www.uscourts.gov/forms/bankruptcy-forms.

       All proof of claim forms must be signed by the claimant or, if the claimant is not an

individual, by an authorized agent of the claimant. It must be written in English and be

denominated in United States Currency. You should attach to your completed proof of claim any

documents on which the claim is based (if voluminous, attach a summary) or an explanation as

to why the documents are not available.

       Your proof of claim form must not contain complete social security numbers or

taxpayer identification numbers (only the last four digits), a complete birth date (only the

year), the name of a minor (only the minor's initials) or a financial account number (only

the last four digits of such financial account).
                                                   2
20-22845-rdd      Doc 16     Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                          Pg 9 of 13




3.     WHEN AND WHERE TO FILE


       Except as provided for herein, all proofs of claim must be filed so as to be received on or

before SEPTEMBER 28, 2020 , Eastern time.

       Attorneys (with full access accounts) and employees of institutional creditors (with

limited access accounts) should file proofs of claim electronically on the Court's Case

Management/Electronic Case File ("CM/ECF") system.

       Those without accounts with the CM/ECF system may create electronically and file

proofs of claim through the "File A Proof of Claim" link on the Court's website at

www.nysb.uscourts.gov or by mailing or delivering the original proof of claim to the Court at the

address provided below:

United States Bankruptcy Court, Southern District of New York, 300 Quarropas Street,
White Plains, NY 10601−5008

       Proofs of claim will be deemed timely filed only when received by the Bankruptcy Court

on or before the Bar Date. A proof of claim may not be delivered by facsimile, telecopy or

electronic mail transmission. Governmental units may have until January 11, 2021, a date that is

at least one hundred eighty (180) days after the Order for Relief, to file proofs of claim.



4.     CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

       You do not need to file a proof of claim on behalf of a claim on or prior to the Bar Date if

the claim falls into one of the following categories:




                                                  3
20-22845-rdd      Doc 16     Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                         Pg 10 of 13




       (a)     Any claim that has already been asserted in a proof of claim against the Debtor

               with the Clerk of the Bankruptcy Court for the Southern District of New York in a

               form substantially similar to Official Bankruptcy Form No. 410;

       (b)     Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the

               claim is not scheduled as "disputed," "contingent," or "unliquidated" and (ii) the

               claimant does not disagree with the amount, nature and priority of the claim as set

               forth in the Schedules;

       (c)     Any claim that previously been allowed by Order of the Court;

       (d)     Any claim that has been paid in full by the Debtor;

       (e)     Any claim for which a different deadline has previously been fixed by this Court;

               and

       (f)     Any claim allowable under§ 503(b) and § 507(a) (2) of the Bankruptcy Code as

               an expense of administration of the Debtor's estate.

       If you are a holder of an equity interest in the Debtor, you need not file a proof of interest

with respect to the ownership of such equity interest at this time. However, if you assert a claim

against the Debtor, including a claim relating to such equity interest or the purchase or sale of

such interest, a proof of such claim must be filed on or prior to the Bar Date pursuant to

procedures set forth in this Notice.

       This Notice is being sent to many persons and entities that have had some relationship

with or have done business with the Debtor but may not have an unpaid claim against the Debtor.

The fact that you have received this Notice does not mean that you have a claim or that the

Debtor or the Court believe that you have a claim against the Debtor.
                                                 4
20-22845-rdd      Doc 16     Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                         Pg 11 of 13




5.     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       If you have a claim arising out of the rejection of an executory contract or unexpired

lease as to which the order authorizing such rejection is dated on or before

____________________, the date of entry of the Bar Order, must file a proof of claim by the Bar

Date. Any person or entity that has a claim arising from the rejection of an executory contract or

unexpired lease, as to which the order is dated after the date of entry of the Bar Order, must file a

proof of claim with respect to such claim by the date fixed by the Court in the applicable order

authorizing rejection of such contract or lease.

6.   CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR
DATE

ANY HOLDER OF A CLAIM THAT JS NOT EXEMPTED FROM THE REQUIREMENTS

OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT FAILS TO

TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE

TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF

VOTING ON ANY PLAN OF REORGANIZATION FILED IN THESE CASES AND

PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS' CASES ON ACCOUNT OF

SUCH CLAIM.

7.     THE DEBTOR'S SCHEDULES AND ACCESS THERETO

       You may be listed as the holder of a claim against the Debtor in the Debtor's Schedules of

Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired Leases

(collectively "the Schedules").




                                                   5
20-22845-rdd        Doc 16      Filed 08/21/20 Entered 08/21/20 10:15:47             Main Document
                                            Pg 12 of 13




          If you rely on the Debtor's schedules, it is your responsibility to determine that the claim

is accurately listed in the schedules.

          As set forth above, if you agree with the nature, amount and status of your claim as listed

in the Debtor's Schedules, and if your claim is not described as "disputed," "contingent," or

"unliquidated," you need not file a proof of claim. Otherwise, or if you decide to file a proof of

claim, you must do so before the Bar Date in accordance with the procedures set forth in this

Notice.

          Copies of the Debtor's Schedules are available for inspection on the Court's Internet

Website at http://www.nysb.uscourts.gov. A login and password to the Court's Public Access to

Court Electronic Records ("PACER") are required to access this information and can be obtained

through the PACER Service Center at http://www.pacer.psc.uscourts.gov. Copies of the Debtor's

Schedules may also be examined between the hours of 9:00 a.m. and 4:30 p.m., Monday through

Friday at the Office of the Clerk of the Bankruptcy Court, United States Bankruptcy Court,

Southern District of New York, 300 Quarropas Street, White Plains, NY 10601−5008. Copies of

the Debtor's Schedules may also be obtained by written request to Debtor's counsel at the address

and telephone number set forth below:

Backenroth Frankel & Krinsky, LLP
800 3rd Ave. Fl 11
New York, New York 10022
Attn: Mark Frankel
(212) 593-1100

          A holder of a possible claim against the Debtor should consult an attorney regarding any

matters not covered by this notice, such as whether the holder should file a proof of claim.

Dated: New York, New York                               BY ORDER OF THE COURT
                                                    6
20-22845-rdd    Doc 16    Filed 08/21/20 Entered 08/21/20 10:15:47   Main Document
                                      Pg 13 of 13




      August ___, 2020


Backenroth Frankel & Krinsky, LLP,
800 Third Avenue
New York, New York 10022
(212) 593-1100
Attn: Mark Frankel




                                          7
